Case: 14-51151    Document: 00513339930    Page: 1   Date Filed: 01/12/2016




                     REVISED January 12, 2016

         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                                No. 14-51151                     United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 January 12, 2016

DR. MARY LOUISE SERAFINE,                                          Lyle W. Cayce
                                                                        Clerk
                                          Plaintiff–Appellant,
versus

TIM F. BRANAMAN, Chairman,
 Texas State Board of Examiners of Psychologists, in His Official Capacity;
DARREL D. SPINKS, Executive Director,
 Texas State Board of Examiners of Psychologists, in His Official Capacity,
                                          Defendants–Appellees.



                Appeal from the United States District Court
                     for the Western District of Texas




Before JONES, SMITH, and SOUTHWICK, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

      Mary Serafine ran for office and described herself as a “psychologist” on
her campaign website. After the Texas State Board of Examiners of Psycholo-
gists ordered her to stop using the title of “psychologist” and to desist from
offering or providing psychological services, Serafine sued, alleging that the
Psychologists’ Licensing Act (the “Act”), Sections 501.001 through 501.505 of
the Texas Occupational Code, violates the First and Fourteenth Amendments.
    Case: 14-51151    Document: 00513339930     Page: 2   Date Filed: 01/12/2016



                                 No. 14-51151
The district court denied her claims. We affirm in part and reverse in part and
remand.

                                       I.
      Serafine ran for the Texas Senate in 2010. On her campaign website,
she described herself as an “Austin attorney and psychologist.” To appear on
the ballot, she also filed a form with the Secretary of State in which she listed
her profession as an “attorney and psychologist.” Although she does not have
a degree in psychology, she completed a four-year post-doctoral fellowship in
psychology at Yale, and the dissertation for her Ph.D. in education was pub-
lished in Genetic Psychology Monographs. Serafine was a professor in the psy-
chology departments at Yale University and Vassar College, where she taught
a variety of psychology courses. She has studied under leading psychologists
and was a member of the American Psychological Association for several years.
She is not licensed to practice as a psychologist in Texas, nor could she be,
because she does not hold a doctorate from a qualifying program. Before
running for office, Serafine taught seminars and provided one-on-one counsel-
ing sessions on personal growth and relationships in Austin. She is a lawyer
with a degree from Yale Law School.

      In September 2010, the Texas State Board of Examiners of Psychologists
(the “Board”) sent Serafine a letter informing her that she was violating the
Act and ordered her to cease using the title “psychologist” on her campaign
website (or in any other context) and to refrain from offering or providing “psy-
chological services” in Texas. Two weeks later, the Board sent a follow-up let-
ter telling Serafine she had thirty days to comply or face legal action from the
Texas Attorney General. The Board also sought a correction from two Texas
newspapers that had identified Serafine as a psychologist. In January 2011,


                                       2
    Case: 14-51151     Document: 00513339930       Page: 3   Date Filed: 01/12/2016



                                    No. 14-51151
Serafine received a letter from the Attorney General’s office threatening pro-
secution and referencing the Board’s complaint and Serafine’s use of the title
“psychologist” in public records.

      Serafine removed the word “psychologist” from her campaign website
and requested that the title be deleted from her listing in Who’s Who in Amer-
ica. She then sued, claiming that the Act infringed her political speech, com-
mercial speech, equal protection rights, and right to earn a living. She also
challenged the Act as vague, overbroad, and a prior restraint.

      The district court dismissed the equal protection, right-to-earn-a-living,
vagueness, and prior-restraint claims and held a bench trial on the remaining
claims. After trial, the court rejected the political speech and overbreadth
claims, holding that the Act is a legitimate use of the state’s police power,
which imposed only an incidental effect on Serafine’s speech, and that any
impermissible applications of the Act are insubstantial in relation to its overall
sweep. The court also rejected the commercial-speech claim, reasoning that
the Act is reasonably tailored to further the state’s interest in protecting the
public from the unauthorized practice of psychology. Serafine appeals.

                                        II.
      Serafine contends that Section 501.003(b)(1) (“(b)(1)”), under which “[a]
person is engaged in the practice of psychology” if she represents herself “to
the public by a title or description of services that includes the word
‘psychological,’ ‘psychologist,’ or ‘psychology,’” is unconstitutional as applied to
speech on her political campaign website. We agree.

                                         A.
      The Board urges that the power to restrict the use of “psychological,”
“psychologist,” or “psychology,” is incidental to its ability to license and is

                                         3
     Case: 14-51151        Document: 00513339930          Page: 4     Date Filed: 01/12/2016



                                        No. 14-51151
permissible under the “professional speech doctrine.” “‘[T]he States have a
compelling interest in the practice of professions within their boundaries, and
. . . as part of their power to protect the public health, safety, and other valid
interests they have broad power to establish standards for licensing practi-
tioners and regulating the practice of professions.’” 1 Nevertheless, the extent
to which a state can use its licensing power to restrict speech is unsettled.

       The Supreme Court has never formally endorsed the professional speech
doctrine, though some circuits have embraced it based on Justice White’s con-
currence in Lowe v. SEC, 472 U.S. 181, 230–33 (1985). 2 Recently, we also
observed that “state regulation of the practice of a profession, even though that
regulation may have an incidental impact on speech, does not violate the
Constitution.” 3

       Assuming that the professional speech doctrine is valid, its application
should be limited. “There is a difference, for First Amendment purposes,
between . . . professionals’ speech to the public at large versus their direct,
personalized speech with clients.” 4 “While a professional may speak on a vari-
ety of topics in a variety of contexts, only some of this speech falls under the




       1 Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S. 88, 108 (1992) (quoting Goldfarb
v. Va. State Bar, 421 U.S. 773, 792 (1975)).
       2 See Moore-King v. Cty. of Chesterfield, 708 F.3d 560, 568–70 (4th Cir. 2013) (applying
professional speech doctrine); Pickup v. Brown, 740 F.3d 1208, 1228–29 (9th Cir.) (same),
cert. denied, 134 S. Ct. 2871, and cert. denied, 134 S. Ct. 2881 (2014); Locke v. Shore, 634 F.3d
1185, 1191–92 (11th Cir. 2011) (same).
       3 Hines v. Alldredge, 783 F.3d 197, 201 (5th Cir. 2015), cert. denied, 2015 U.S. LEXIS
7664 (U.S. Nov. 30, 2015) (No. 14-1543). See also Kagan v. City of New Orleans, 753 F.3d
560, 562 (5th Cir. 2014), cert. denied, 135 S. Ct. 1403 (2015) (upholding licensing law for tour
guides against First Amendment challenge).
       4Wollschlaeger v. Governor of Fla., No. 12-14009, 2015 U.S. App. LEXIS 21573, at *69
(11th Cir. Dec. 14, 2015) (alteration in original) (quoting Locke v. Shore, 634 F.3d 1185, 1191
(11th Cir. 2011)).
                                               4
     Case: 14-51151       Document: 00513339930          Page: 5     Date Filed: 01/12/2016



                                       No. 14-51151
category of “professional speech.” 5 Indeed, in his concurrence in Lowe, Justice
White first suggested this distinction between speech by a professional to a
client (which may be restricted) and speech by a professional to the general
public, which is subject to full First Amendment protection:
    Where the personal nexus between professional and client does not
    exist, and a speaker does not purport to be exercising judgment on
    behalf of any particular individual with whose circumstances he is dir-
    ectly acquainted, government regulation ceases to function as legiti-
    mate regulation of professional practice with only incidental impact on
    speech; it becomes regulation of speaking or publishing as such, subject
    to the First Amendment’s command that “Congress shall make no
    law . . . abridging the freedom of speech, or of the press.”
Lowe, 472 U.S. at 232 (White, J., concurring). Thus, assuming arguendo that
the speech of professionals can be regulated incidentally to a valid licensing
scheme, Justice White’s concurrence suggests that such restrictions―to avoid
running afoul of the First Amendment―are properly confined to occupational-
related speech made to individual clients.

       Any interest the government can claim in protecting clients from manip-
ulation or exploitation by a psychotherapist fails when the psychotherapist is
no longer speaking to the client in her capacity as such. 6 In other words, the
professional speech doctrine is properly limited to the actual practice of the
profession. “[T]he state may prohibit the pursuit of medicine as an occupation
without its license, but I do not think it could make it a crime publicly or
privately to speak urging persons to follow or reject any school of medical
thought.” 7 Outside the fiduciary relationship between client and therapist,


       5 Id.
       6 See Rosemond v. Markham, No. CV 13-42-GFVT, 2015 WL 5769091, at *6 (E.D. Ky.
Sept. 30, 2015) (explaining that without the “professional-client relationship,” the “vices” of
the professional speech doctrine “outweigh its virtues”).
       7Lowe, 472 U.S. at 231 (White, J., concurring) (quoting Thomas v. Collins, 323 U.S.
516, 544 (1945) (Jackson, J., concurring)).
                                              5
     Case: 14-51151         Document: 00513339930       Page: 6     Date Filed: 01/12/2016



                                       No. 14-51151
speech is granted ordinary First Amendment protection. Indeed, “the principle
that the government may restrict entry into professions and vocations through
licensing schemes has never been extended to encompass the licensing of
speech per se.” 8

       Serafine’s speech on her campaign website was far removed from the
context of professional speech. She was not providing advice to any particular
client but communicating with the voters at large, so the professional speech
doctrine is inapplicable. Serafine’s campaign statements are entitled to full
First Amendment protection.

                                             B.
       The Board also cites cases upholding restrictions on the use of profes-
sional titles. States’ ability to limit the use of titles and trade names to protect
the public from “false, deceptive, and misleading” advertising is well-
established. 9 Nevertheless, Maceluch and other cases cited by the Board arose
in the context of commercial speech where a party was trying to use a profes-
sional title or trade name for business purposes. 10

       The Board did not order Serafine to cease and desist because she used
the word “psychologist” on a promotional flyer seeking clients, or on official
business letterhead, or in a phonebook advertisement. Instead the Board


       8   Id. at 229–30.
       9 Maceluch v. Wysong, 680 F.2d 1062, 1069 (5th Cir. 1982) (per curiam) (affirming on
basis of appended district court opinion); see also Friedman v. Rogers, 440 U.S. 1, 15 (1979).
       10See Maceluch, 680 F.2d at 1064, 1068–70 (upholding Texas licensing law that pre-
vented doctors of osteopathy from using “M.D.” in connection with their medical practice);
Accountant’s Soc’y of Va. v. Bowman, 860 F.2d 602, 605–06 (4th Cir. 1988) (upholding statute
that prohibited unlicensed accountants from using the title “public accountant” because of
the danger of “misleading commercial speech”); Brandwein v. Cal. Bd. of Osteopathic
Exam’rs, 708 F.2d 1466, 1469–70 (9th Cir. 1983) (upholding restriction preventing doctor of
osteopathy from holding himself out as an M.D. because of the danger of false or misleading
commercial speech).
                                              6
    Case: 14-51151      Document: 00513339930        Page: 7    Date Filed: 01/12/2016



                                    No. 14-51151
directed her to cease describing herself as a psychologist on her political
campaign website. Yet Seraphine was seeking votes, not clients. Thus, the
inclusion of “psychologist” on the website was not commercial speech, and
therefore the decisions involving a state’s legitimate power to restrict the use
of titles in the commercial context are inapplicable.

                                          C.
      Serafine’s speech on her campaign website was not professional or com-
mercial speech; it was political speech of the highest form—a candidate seeking
election to public office. Indeed, “it can hardly be doubted that the constitu-
tional guarantee [of free speech] has its fullest and most urgent application
precisely to the conduct of campaigns for political office.” 11                    Sec-
tion 501.003(b)(1) is a content-based restriction on speech—proscribing one’s
ability to claim to be a psychologist. As applied to Serafine’s political speech,
(b)(1) is subject to “exacting scrutiny” and must be “narrowly tailored to serve
an overriding state interest.” 12

      The state claims that its interest in health and safety extends to mental
health and thus to psychology. Though protecting mental health may be a
compelling interest, the state has not narrowly tailored its laws to further that
interest where it regulates outside the context of the actual practice of psychol-
ogy. Serafine was not practicing psychology by speaking on her political web-
site or filing forms for political office. Although it is not clear whether the
Board was aware of Serafine’s activities before her candidacy, she had taught




      11 McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 347 (1995) (quoting Buckley v.
Valeo, 424 U.S. 1, 15 (1976) (per curiam)).
      12  Id. See also United States v. Playboy Entm’t Grp., 529 U.S. 803, 812–13 (2000)
(explaining that content-based restrictions must survive strict scrutiny).
                                           7
     Case: 14-51151      Document: 00513339930        Page: 8     Date Filed: 01/12/2016



                                     No. 14-51151
personal-growth seminars and offered one-on-one sessions to seminar partici-
pants for many years, yet the Board did not complain until she decided to run
for office. Perhaps the Board is concerned that by hearing Serafine’s claim that
she is a psychologist, voters will somehow be converted from political
supporters to clients. Yet, if that is so, the way to protect the state’s interest
in mental health is for the Board to bring an enforcement action against Ser-
afine for engaging in the practice of psychology (once she is actually treating
such clients), not to suppress her political speech. Thus, when the Board
applied (b)(1) to a statement made on Serafine’s campaign website, it stepped
far beyond the bounds of narrow tailoring.

       Similarly, any interest the Board might claim in preventing the mislead-
ing belief that Serafine was licensed by the state as a psychologist is neither
compelling nor narrowly tailored. As the district court recognized, such an
interest is strongest in the context of commercial speech, 13 but as discussed
above, Serafine was not engaged in that. In the political context, the remedy
for misleading speech is “more speech, not enforced silence.” 14 Indeed, in the
midst of “a political campaign, a candidate’s factual blunder is unlikely to
escape the notice of, and correction by, the erring candidate’s political
opponent.” 15

       Likewise, in United States v. Alvarez, 132 S. Ct. 2537, 2551 (2012) (plur-
ality opinion), the Court explained that “[t]ruth needs neither handcuffs nor a
badge for its vindication.”        The Court held that false statements about
receiving the Congressional Medal of Honor made by a water-district board


       13See Friedman v. Rogers, 440 U.S. 1, 10 (1979) (discussing why commercial speech
needs a lesser degree of protection).
       14Brown v. Hartlage, 456 U.S. 45, 61 (1982) (quoting Whitney v. California, 274 U.S.
357, 377 (1927) (Brandeis, J., concurring)).
       15   Id.
                                            8
     Case: 14-51151       Document: 00513339930         Page: 9    Date Filed: 01/12/2016



                                      No. 14-51151
member at a public meeting were entitled to First Amendment protection; it
struck down the Stolen Valor Act, which criminalized such statements. Id.
at 2542–43.     The plurality specifically noted the public ridicule and swift
refutation that immediately followed the false claim. Id. at 2549–50.

       Indeed, the Court has long held that “erroneous statement is inevitable
in free debate, and . . . it must be protected if the freedoms of expression are to
have the ‘breathing space’ that they ‘need . . . to survive.’” New York Times Co.
v. Sullivan, 376 U.S. 254, 271–72 (1964) (quoting NAACP v. Button, 371 U.S.
415, 433 (1963)). Thus, the “First Amendment requires that we protect some
falsehood in order to protect speech that matters.” Gertz v. Robert Welch, Inc.,
418 U.S. 323, 341 (1974).

       Unlike the plaintiff in Alvarez, Serafine did not engage in a bald-faced
lie. This case is much closer to Byrum v. Landreth, 566 F.3d 442, 447–48 (5th
Cir. 2009), in which we noted the “strong argument” that calling oneself an
interior designer in contravention of a state law which required a license in
order to do so was “neither actually nor potentially misleading.” Serafine has
taught psychology at the collegiate level and was published in psychological
journals. Thus there is again a “strong argument” that calling herself a psy-
chologist on her campaign website was not misleading. Although she may not
be able to practice as a psychologist under Texas law, that does not bear on
whether she is a psychologist by reputation or training. 16 Therefore, because
the state’s interest in proscribing misleading speech is limited in the political
context, and because the Board’s goal of preventing deception can be served by
other means—the vigorous public debate and scrutiny that accompany political




       16For example, a lawyer who is not barred in a particular state does not cease to be a
lawyer because he is merely prohibited from practicing in that state.
                                             9
    Case: 14-51151       Document: 00513339930          Page: 10     Date Filed: 01/12/2016



                                       No. 14-51151
campaigns—(b)(1) is unconstitutional as applied to Serafine. 17

                                             III.
       Serafine contends that Section 501.003(b)(1) and (2) are overbroad. We
decline to address her overbreadth argument in regard to (b)(1), because that
subsection is invalid as applied to her, but we agree with her that Sec-
tion 501.003(b)(2) (“(b)(2)”) is overbroad.

                                              A.
       Although litigants are permitted to raise both as-applied and over-
breadth challenges in First Amendment cases, “the lawfulness of the particular
application of the law should ordinarily be decided first.” 18 Generally, we “pro-
ceed to an overbreadth issue” only if “it is determined that the statute would
be valid as applied.” 19 Applying the overbreadth doctrine is “strong medicine” 20


       17  Because we determine that (b)(1) is invalid as applied, we need not further address
Serafine’s commercial-speech claim. As discussed above, and as Serafine acknowledges, the
facts giving rise to this case concern political rather than commercial speech.
        18 Bd. of Trs. v. Fox, 492 U.S. 469, 485 (1989). See also Gibson v. Tex. Dep’t of Ins.,

700 F.3d 227, 238 (5th Cir. 2012) (explaining that as-applied challenges should be considered
before facial challenges).
       19 Fox, 492 U.S. at 484–85. See also United States v. Stevens, 559 U.S. 460, 484 (2010)
(Alito, J., dissenting) (explaining that “overbreadth invalidation need not and generally
should not be administered when the statute under attack is unconstitutional as applied to
the challenger before the court”); Massachusetts v. Oakes, 491 U.S. 576, 582 (1989) (“There
was no need for any comment on the overbreadth challenge, as the defendant’s conviction
could have been—and indeed was—reversed on a narrower and alternative ground, i.e., that
the statute was unconstitutional as applied.”); Spence v. Washington, 418 U.S. 405, 414 n.9
(1974) (“Because we agree with appellant’s as-applied argument, we do not reach the more
comprehensive overbreadth contention he also advances.”); Street v. New York, 394 U.S. 576,
580–81 (1969) (finding no need to consider overbreadth arguments because statute was
unconstitutional as applied to defendant’s speech); Netherland v. Eubanks, 302 F. App’x 244,
247 (5th Cir. 2008) (quoting Fox, 492 U.S. at 485); Moore v. City of Kilgore, 877 F.2d 364, 390
(5th Cir. 1989) (explaining that because we held a fire department rule unconstitutional as
applied to plaintiff’s speech, there was no need to consider his additional overbreadth
argument).
        Bd. of Airport Comm’rs v. Jews for Jesus, Inc., 482 U.S. 569, 574 (1987) (quoting
       20

Broadrick v. Oklahoma, 413 U.S. 601, 613 (1973)).
                                              10
    Case: 14-51151       Document: 00513339930         Page: 11     Date Filed: 01/12/2016



                                      No. 14-51151
and is also “more difficult to resolve than the as-applied [challenge], since it
. . . requires consideration of many more applications than those immediately
before the court.” Fox, 492 U.S. at 485. Though “the occasional case requires
us to entertain a facial challenge in order to vindicate a party’s right not to be
bound by an unconstitutional statute, we neither want nor need to provide
relief to nonparties when a narrower remedy will fully protect the litigants.” 21

       Indeed, the few cases in which the Supreme Court found statutes uncon-
stitutional facially and as applied to defendants’ conduct were decided under a
different strand of facial invalidity that requires “that the statute could never
be applied in a valid manner.” 22 The more recent expression of the overbreadth
doctrine, which we apply here, allows a party to challenge a statute if “a sub-
stantial number of its applications are unconstitutional.” 23 Under modern
overbreadth doctrine, where a statute is invalid as applied, we should “resist
the pulls to decide the constitutional issues involved in this case on a broader
basis than the record before us imperatively requires.” Street, 394 U.S. at 581.
Indeed, “[g]oing beyond our ‘case or controversy’ limits spawns advisory opin-
ions that are likely to be ill-informed. In re Cao, 619 F.3d 410, 440 (5th Cir.
2010) (Jones, C.J., concurring in part and dissenting in part). Because (b)(1)
is invalid as applied to Serafine’s political speech, we need not address her
claim that it is overbroad.



       21 United States v. Nat’l Treasury Emps. Union, 513 U.S. 454, 477–78 (1995) (internal
citations omitted).
       22 Members of City Council v. Taxpayers for Vincent, 466 U.S. 789, 796–98 (1984)
(discussing Stromberg v. California, 283 U.S. 359 (1931), and Lovell v. Griffin, 303 U.S. 444
(1938)).
       23  Stevens, 559 U.S. at 473 (quoting Wash. State Grange v. Wash. State Republican
Party, 552 U.S. 442, 449 n.6 (2008)); see also Taxpayers for Vincent, 466 U.S. at 798–99
(explaining the development of modern overbreadth doctrine); Moore, 877 F.2d at 381 (Gold-
berg, J., dissenting) (discussing various strands of the overbreadth doctrine).
                                             11
    Case: 14-51151        Document: 00513339930          Page: 12     Date Filed: 01/12/2016



                                       No. 14-51151
                                              B.
       Serafine also brings an overbreadth challenge to (b)(2), which prohibits
providing “psychological services to individuals, groups, organizations, or the
public.” Although Serafine appears to have standing to challenge both (b)(1)
and (b)(2) as applied to her (the Board ordered her to cease using the title of
psychologist and to refrain from providing psychological services), she does not
press an as-applied challenge under (b)(2) in this court. 24 Normally, “the prin-
cipal advantage of the overbreadth doctrine . . . is that it enables [a litigant] to
benefit from the statute’s unlawful application to someone else.” Fox, 492 U.S.
at 483. Yet, Fox held that even in the “unusual situation” in which a “plaintiff
has standing to challenge all the applications of the statute he contends are
unlawful,” the plaintiff may still bring an overbreadth challenge where an as-
applied challenge “will fail.” Id. at 484. By electing not to press an as-applied
challenge to (b)(2), Serafine clears the way for us to consider her overbreadth
challenge. Not bringing the as-applied challenge before us is similar to the
situation in which the as-applied challenge fails or in which there was no pos-
sibility for an as-applied challenge at all.

       Our conclusion that the Act is unconstitutional as applied to Serafine’s
speech pertains only to (b)(1), not (b)(2). Thus, the rule that overbreadth chal-
lenges should not be addressed if the statute is invalid as applied does not
govern our determination of (b)(2). Therefore, notwithstanding our conclusion
in regard to (b)(1), we must also consider Serafine’s overbreadth challenge to
(b)(2) to vindicate her “right not to be bound by an unconstitutional statute.”
Nat’l Treasury Employees Union, 513 U.S. at 477–78.



       24Although, based on the briefing, it was uncertain whether Serafine was bringing an
as-applied challenge to (b)(2), at oral argument her lawyer explicitly stated that she is press-
ing the as-applied challenge only to (b)(1), not (b)(2).
                                              12
    Case: 14-51151       Document: 00513339930          Page: 13     Date Filed: 01/12/2016



                                       No. 14-51151
                                             C.
       Under the First Amendment, “a law may be invalidated as overbroad if
‘a substantial number of its applications are unconstitutional, judged in
relation to the statute’s plainly legitimate sweep.’” 25                    Indeed, “[t]he
constitutional defect of an overbroad restraint on speech lies in the risk that
the wide sweep of the restraint may chill protected expression.” 26 Even though
the state may have the power to regulate the professional speech of psycholo-
gists incidental to a valid licensing scheme, if that scheme affects the speech of
people beyond the purview of the state’s interests or power, it is overbroad.

                                             1.
       The overbreadth doctrine does not apply to commercial speech. See Vill.
of Hoffman Estates v. Flipside, 455 U.S. 489, 496–97 (1982). Thus, before
proceeding with the overbreadth analysis, we must clarify that providing psy-
chological services under (b)(2) is not commercial speech. Commercial speech
is speech “that proposes a commercial transaction,” not “speech for profit.” Fox,
492 U.S. at 482. Therefore, merely receiving compensation for psychological
services cannot be commercial speech. Indeed, “[s]ome of our most valued
forms of fully protected speech are uttered for a profit.” Id.

       Nevertheless, (b)(2) does not govern just the providing of “psychological
services but also “offers to provide psychological services” (emphasis added). If
such offers are made for pecuniary gain, they properly could be classified as


       25 Stevens, 559 U.S. at 473 (quoting Wash. State Grange, 552 U.S. at 449 n.6). See also
Fairchild v. Liberty Indep. Sch. Dist., 597 F.3d 747, 755 (5th Cir. 2010) (explaining that the
critical question is “whether the enactment reaches a substantial amount of constitutionally
protected conduct”).
       26 United States v. Wallington, 889 F.2d 573, 576 (5th Cir. 1989). See also Ashcroft v.
Free Speech Coal., 535 U.S. 234, 255 (2002) (“The overbreadth doctrine prohibits the Govern-
ment from banning unprotected speech if a substantial amount of protected speech is prohib-
ited or chilled in the process.”).
                                             13
    Case: 14-51151        Document: 00513339930          Page: 14   Date Filed: 01/12/2016



                                        No. 14-51151
commercial speech, and an overbreadth analysis might appear in error. Yet,
in Fox, id. at 481–82, the Court explained that where a statute applies to both
commercial and non-commercial speech, an overbreadth challenge still may be
considered with respect to non-commercial speech. Likewise, because (b)(2)
covers both commercial and non-commercial speech, we address the over-
breadth challenge, but we properly confine our analysis to the providing of psy-
chological services under that subsection or to offers to provide such services
made without a commercial purpose (not for pecuniary gain).

                                              2.
      “The first step in overbreadth analysis is to construe the challenged stat-
ute; it is impossible to determine whether a statute reaches too far without
first knowing what the statute covers.” 27 “Facial challenges to the constitu-
tionality of statutes should be granted ‘sparingly and only as a last resort.’” 28

      Under (b)(2), “[a] person is engaged in the practice of psychology” if she
“provides or offers to provide psychological services to individuals, groups,
organizations, or the public.” Serafine contends that the statute must be con-
strued by looking to Section 501.003(a), which defines “psychological services”
as “acts or behaviors that are included within the purview of the practice of
psychology.” (Emphasis added.) In turn, Section 501.003(a) must be construed
by reference to Section 501.003(c) (“subsection (c)”), according to which “[t]he
practice of psychology”
    (1) includes providing or offering to provide services to an individual or
    group, including providing computerized procedures, that include the
    application of established principles, methods, and procedures of de-
    scribing, explaining, and ameliorating behavior;

      27Hersh v. United States ex rel. Mukasey, 553 F.3d 743, 763 (5th Cir. 2008) (quoting
United States v. Williams, 553 U.S. 285, 293 (2008)).
      28   Id. at 762 (quoting Broadrick, 413 U.S. at 613).

                                              14
    Case: 14-51151      Document: 00513339930      Page: 15   Date Filed: 01/12/2016



                                    No. 14-51151
   (2) addresses normal behavior and involves evaluating, preventing, and
   remediating psychological, emotional, mental, interpersonal, learning,
   and behavioral disorders of individuals or groups, as well as the psycho-
   logical disorders that accompany medical problems, organizational
   structures, stress, and health;
   (3) includes:
       (A) using projective techniques, neuropsychological testing,
       counseling, career counseling, psychotherapy, hypnosis for
       health care purposes, hypnotherapy, and biofeedback; and
       (B) evaluating and treating mental or emotional disorders and
       disabilities by psychological techniques and procedures; and
   (4) is based on:
       (A) a systematic body of knowledge and principles acquired in
       an organized program of graduate study; and
       (B) the standards of ethics established by the profession.
TEX. OCC. CODE ANN. § 501.003(c) (West 2015). Serafine urges that subsec-
tion (c) is overbroad because it covers a significant amount of advice that is
given outside the traditional context of the psychotherapist. Thus, by implica-
tion, (b)(2) is also overbroad.

                                          3.
      The first inquiry is whether the subsections should be read conjunctively
as the Board urges or disjunctively as Serafine contends. Thus, for something
to be the “practice of psychology,” must it meet the requirements of all four
subsections or only one? A textual reading supports the Board’s position that
subsection (c) is conjunctive. Each of the subparts (1) through (4) begins with
a verb (“includes,” “addresses,” or “is”), and subpart (3) ends with “and” that
appears before subpart (4). The presence of “and” (as opposed to “or”) indicates
that subsection (c) should be read as an inclusive list—the practice of psychol-
ogy requires something from each of the four subparts. 29


      29   See ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF
                                         15
    Case: 14-51151      Document: 00513339930        Page: 16    Date Filed: 01/12/2016



                                     No. 14-51151
      That conclusion is undermined, however, by the seeming absurdity that
would result if subsection (c) were read conjunctively. A person who has not
conducted graduate coursework, as required by Section 501.003(c)(4) (“(c)(4)”),
but engaged in the other conduct listed in subsection (c)—counseling clients on
psychological disorders, offering psychotherapy, or remediating behavioral
problems—could not be said to be providing “psychological services” under
(b)(2). If that practitioner did not advertise as a “psychologist” or fall within
the other subparts of Section 501.003(b) (such as working for an organization
that sells psychological services), she would not be engaged in the “practice of
psychology” as defined by the Act. Thus, the Board would be powerless to pre-
vent the very individuals the Act appears most concerned about—those
without qualifying doctoral degrees—from providing psychological counseling.

      Perhaps to avoid that problem, it appears that the Board heretofore has
also read subsection (c) disjunctively. At trial, the chairman of the Board,
Branaman, testified that it is disjunctive—so if someone were not applying a
“body of knowledge” learned in “an organized program of graduate study”
under (c)(4), she still could be engaged in the “practice of psychology” if the
other requirements of subsection (c) were met.

      Nevertheless, regardless of any enforcement problems that the conjunc-
tive reading occasions, we are bound by the statute as the legislature fashioned
it. The grammatical structure of subsection (c) is plain, and notably it con-
trasts with the disjunctive structure of Section 501.003(b), which uses a similar
format (beginning each subsection with a verb) but employs “or” rather than
“and” before the last subsection. Thus, while in practice the Board might prefer
that subsection (c) be read disjunctively, we agree with the Board’s position



LEGAL TEXTS 116–119 (2012) (explaining the conjunctive/disjunctive canon).
                                           16
    Case: 14-51151    Document: 00513339930      Page: 17    Date Filed: 01/12/2016



                                  No. 14-51151
here on appeal—the straightforward textual reading of subsection (c) is con-
junctive. This reading may limit the Board’s ability to bring actions against
psychologists it considers illegitimate—those who do not base their practice on
principles acquired in a graduate program—but it also will constrain the
Board’s power, as Serafine is seeking.

                                         4.
      Serafine’s primary basis for an overbreadth challenge is the sweeping
language of Section 501.003(c)(1) and (2) (“(c)(1)” and “(c)(2)”). Serafine cor-
rectly contends that providing “services to an individual or group . . . that
include the application of established principles, methods, and procedures of
describing, explaining, and ameliorating behavior” could apply to a number of
activities, such as Alcoholics Anonymous (AA), Weight-Watchers, various self-
help groups, life-coaches, yoga teachers, political consultants, and golf profes-
sionals. See Section 501.003(c)(1).

      Similarly, (c)(2) also contains sweeping language requiring that the prac-
tice of psychology “address[] normal behavior and involve[] evaluating, pre-
venting, and remediating psychological, emotional, mental, interpersonal,
learning, and behavioral disorders.” Yet (c)(2) is somewhat narrower than
(c)(1), and given that subsection (c) is conjunctive, we do not read the Act as
broadly as does Serafine. Political consultants may describe, explain, and ame-
liorate behavior (under (c)(1)), but they rarely, if ever, evaluate, prevent, or
remediate “psychological, emotional, mental, interpersonal, learning, and
behavioral disorders” under (c)(2). Nevertheless, (c)(2) could still apply to Alco-
holics Anonymous (AA), Weight-Watchers, golf coaches, yoga teachers, life-
coaches, and various self-help groups, which do remediate various “psycho-
logical, emotional, mental, interpersonal, learning and behavioral disorders.”


                                         17
     Case: 14-51151    Document: 00513339930        Page: 18   Date Filed: 01/12/2016



                                     No. 14-51151
       The Board reasons that (c)(3) and (c)(4) limit the scope of subsection (c)
to exclude such groups.        Under subsection (3), the practice of psychology
“includes: (A) using . . . counseling . . . and (B) evaluating and treating mental
or emotional disorders and disabilities by psychological techniques and
procedures.”     By requiring the evaluation and treatment of “mental or
emotional disorders,” Section 501.003(c)(3)(B) is in many ways a repeat of
(c)(2), except that it requires the use of “psychological techniques and proce-
dures,” which appear to be listed in (c)(3)(A). By narrowing the range of dis-
orders from “psychological, emotional, mental, interpersonal, learning and
behavioral disorders” to “mental or emotional disorders and disabilities,” (3)(B)
does further constrain the “practice of psychology,” so that a golf coach no
longer appears to fall within its ambit. Nevertheless, Weight Watchers, AA,
and other self-help groups that provide counseling to participants on emotional
problems would still be included in subsection (c).

       Section 501.003(c)(4)(A) provides the most significant limitation, given
that it requires services based on “a systematic body of knowledge and princi-
ples acquired in an organized program of graduate study” as well as a pro-
fessional code of ethics. But there is no indication that a practitioner needs to
have completed a graduate degree if she has taken graduate-level classes.
“Graduate” is defined as “of, relating to, or engaged in studies beyond the first
or      bachelor’s        degree.”       Graduate,        MERRIAM-WEBSTER.COM,
http://www.merriam-webster.com/dictionary/graduate (last visited Oct. 26,
2015). Thus, anyone who has taken graduate-level psychology, counseling, or
fitness classes after completing a bachelor’s degree and applied this knowledge
to lead an AA group or work at a Weight-Watcher program would be included
in the definition in (c)(4).



                                         18
    Case: 14-51151      Document: 00513339930          Page: 19     Date Filed: 01/12/2016



                                     No. 14-51151
      It is also possible that any classes taken after the completion of an
undergraduate degree, regardless of whether at a traditional university, could
be within the definition of an “organized program of graduate study.” So, by
attending a meditation seminar or AA training conference, it is conceivable
that someone could be participating in “an organized program of graduate
study.” As long as an individual who has taken graduate classes also applies
a professional standard of ethics (which it is not unusual for organizations such
as AA to have), she would be engaging in the practice of psychology under
Section 501.003(c). Thus, although (c)(4) does narrow the scope of subsec-
tion (c), and by implication (b)(2), the provision still covers a substantial
amount of speech that occurs outside the realm of professional psychologists.

      Indeed, though subsection (c) certainly includes professional psycholo-
gists, it also applies to other professionals and citizens. Besides leaders for AA,
Weight-Watchers, or other self-help groups, someone who has taken graduate
classes in psychology, fitness, or counseling and has written a marriage-advice
column or parenting blog could conceivably be within the ambit of subsec-
tion (c). Prosecution in such a circumstance might sound absurd, but in other
jurisdictions it has not been merely hypothetical.

      Recently, relying on a similar statute, 30 the Kentucky Board of Examin-
ers of Psychology ordered a syndicated newspaper columnist to stop offering



      30  The statute in question was Kentucky Revised Statutes Section 319.010, which
defined the “practice of psychology” as
   rendering to individuals, groups, organizations, or the public any psychological ser-
   vice involving the application of principles, methods, and procedures of understand-
   ing, predicting, and influencing behavior, such as the principles pertaining to learn-
   ing, perception, motivation, thinking, emotions, and interpersonal relationships; the
   methods and procedures of interviewing, counseling, and psychotherapy; and psy-
   chological testing in constructing, administering, and interpreting tests of mental
   abilities, aptitudes, interests, attitudes, personality characteristics, emotion, and
   motivation. The application of said principles in testing, evaluation, treatment, use
                                            19
    Case: 14-51151      Document: 00513339930         Page: 20    Date Filed: 01/12/2016



                                       No. 14-51151
parenting advice in response to readers’ questions. See Rosemond v. Markham,
No. CV 13-42-GFVT, 2015 WL 5769091, at *1–2 (E.D. Ky. Sept. 30, 2015). The
columnist, who held a master’s degree in psychology but was not a licensed
psychologist, had recommended that the parents of a “highly spoiled under-
achiev[ing]” teenager suspend his privileges until he improved his grades. Id.
at *1. According to the state, such public advice constituted the “practice of
psychology.” Id. at *2.

      Similarly, at Serafine’s trial, the chairman of the Board testified that he
could not tell, without more information or looking at a specific case, whether
golf coaches, weight-loss services, or smoking-cessation programs would be
within the “practice of psychology” as defined in subsection (c). The “opportun-
ity for abuse, especially where a statute has received a virtually open-ended
interpretation, is self-evident.” 31

      Like the airport officials in Jews for Jesus, who “alone [had] the power
to decide in the first instance whether a given activity [wa]s airport related,” 32
here the Board would get to decide in the first instance what advice constitutes
the “practice of psychology,” then enforce the law as it sees fit. Such unfettered
discretion is untenable. Even if the Board had promised to limit the scope of
its enforcement, the Supreme Court has held that this is insufficient, and the
First Amendment “does not leave us at the mercy of noblesse oblige.” United
States v. Stevens, 559 U.S. 460, 480 (2010). Like the Court, we “would not


   of psychotherapeutic techniques, and other methods includes, but is not limited to:
   diagnosis, prevention, and amelioration of adjustment problems and emotional,
   mental, nervous, and addictive disorders and mental health conditions of individuals
   and groups; educational and vocational counseling; the evaluation and planning for
   effective work and learning situations; and the resolution of interpersonal and social
   conflicts.
       31 Bd. of Airport Comm’rs v. Jews for Jesus, Inc., 482 U.S. 569, 576 (1987) (quoting

Lewis v. City of New Orleans, 415 U.S. 130, 136 (1974) (Powell, J., concurring)).
      32   Id.
                                            20
    Case: 14-51151        Document: 00513339930          Page: 21     Date Filed: 01/12/2016



                                       No. 14-51151
uphold an unconstitutional statute merely because the Government promised
to use it responsibly.” Id.

       The Board urges that because Section 501.004 of the Texas Occupation
Code contains limited exemptions from the Act for clergy members, certain
non-profit employees, and various licensed professionals (including physicians,
attorneys, registered nurses, licensed social workers, licensed counselors, and
licensed therapists), its scope is appropriately narrowed to professional
psychologists. Yet if anything, under the canon of expressio unius, the presence
of those exemptions suggests that anyone not granted an exemption in Section
501.004 is affirmatively covered by the Act. 33 Life coaches, weight loss coun-
selors, and AA sponsors could all fall under the Act as discussed above.

       Although the Board maintains that, under United States v. Wallington,
889 F.2d 573, 576 (5th Cir. 1989), we should construe the statute narrowly to
avoid overbreadth problems, we are mindful of the Supreme Court’s decision
not to “rely upon” the canon of constitutional avoidance in the overbreadth
context. 34 Courts should “impose a limiting construction on a statute only if it
is readily susceptible to such a construction.” Stevens, 559 U.S. at 481 (quoting
Reno v. ACLU, 521 U.S. 844, 884 (1997)). Nor should we “rewrite a . . . law to
conform it to constitutional requirements.” Id. (alteration in original) (quoting
ACLU, 521 U.S. at 884–85). The plain text properly limits the sweep of Section
501.003(c) to the evaluation and treatment of mental or emotional disorders,
using psychological techniques such as counseling, by someone who relies on



       33 See SCALIA & GARNER, supra, at 108 (explaining that the “more specific the enumer-
ation, the greater the force of the [expressio unius] canon”).
       34Stevens, 559 U.S. at 481; see also Hersh, 553 F.3d at 756–57 (5th Cir. 2008) (quoting
United States v. Albertini, 472 U.S. 675, 680 (1985)) (recognizing “that the doctrine of consti-
tutional avoidance ‘is not a license for the judiciary to rewrite language enacted by the
legislature’”).
                                              21
    Case: 14-51151      Document: 00513339930         Page: 22    Date Filed: 01/12/2016



                                     No. 14-51151
post-undergraduate classes or training and follows a professional code of
ethics. We decline to give it an additional extra-textual limiting construction
in a frantic attempt to rescue it.

      The ability to provide guidance about the common problems of life—
marriage, children, alcohol, health—is a foundation of human interaction and
society, whether this advice be found in an almanac, at the feet of grand-
parents, or in a circle of friends. There is no doubt that such speech is protected
by the First Amendment. 35 By limiting the ability of individuals to dispense
personal advice about mental or emotional problems based on knowledge
gleaned in a graduate class in practically any context, subsection (c) chills and
prohibits protected speech. But that is precisely what the overbreadth doctrine
is meant to prevent. See Free Speech Coal., 535 U.S. at 255. Section 501.003(c),
and by implication, Section 501.003(b)(2), are overbroad and contravene the
First Amendment.

                                           IV.
       Serafine’s prior-restraint challenge fails. There is a “clear distinction,
‘solidly grounded in our cases, between prior restraints and subsequent pun-
ishments.’” Gibson v. Tex. Dep’t of Ins., 700 F.3d 227, 235 (5th Cir. 2012)
(quoting Alexander v. United States, 509 U.S. 544, 550 (1993)). Prior restraints
“involve ‘administrative and judicial orders [such as temporary restraining
orders and permanent injunctions] forbidding certain communications when
issued in advance of the time that such communications are to occur.’” Id.
(alteration in original) (quoting Alexander, 509 U.S. at 550). Thus, by “penaliz-
ing past speech,” the Act is not a prior restraint on speech. Alexander, 509 U.S.
35 See Reed v. Town of Gilbert, 135 S. Ct. 2218, 2226 (2015) (quoting Police Dep’t of
Chi. v. Mosley, 408 U.S. 92, 95 (1972)) (stating that government “has no power to restrict
expression because of its message, its ideas, its subject matter, or its content”).
                                            22
   Case: 14-51151     Document: 00513339930     Page: 23   Date Filed: 01/12/2016



                                 No. 14-51151
at 553. The district court was correct in rejecting this claim.

        In summary, the judgment is AFFIRMED in regard to the prior-restraint
claim     and   REVERSED       in   respect    to   the    constitutionality   of
Section 501.003(b)(1) as applied to Serafine’s campaign speech and in regard
to the overbreadth of Section 501.003(b)(2). This matter is REMANDED for
entry of appropriate orders and judgment and other proceedings as needed.




                                       23